ON STATE’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The state, through the criminal district attorney of McLennan County, has filed a motion for rehearing in which it is insisted that we committed error in our disposition of the question presented in Bills of Exception Nos. 3 and 4. The motion proceeds upon the theory that because appellant had testified that Deputy Sheriff Harris had cursed appellant, threatened him and otherwise abused him, and thereby secured from appellant the confession which was introduced in evidence and which appellant had repudiated, was such an attack upon the witness Harris that he could meet it by evidence sustaining his good general reputation, and therefore Harris’ evidence that he had served 29 months in overseas service in the Army and had never been charged with any offense was admissible as sustaining his good general reputation. Adverting to Bills 3 and 4, we find that appellant not only objected to Harris’ testimony because he was not impeached or attempted to be impeached, but each of said bills certify as a fact the following: “Be it further remembered tht during the progress of this trial the testimony of said Bill Harris was in no way attacked and that the defendant did not impeach or attempt to impeach the said Bill Harris in any respect or manner.”
*205The two bills in question were approved with no qualification as to such recital.
We call attention to the fact that general reputation cannot be sustained by proof of isolated commendatory acts. If it could be construed that because appellant testified that Harris secured an involuntary confession from appellant, which Harris denied, was more than a contradiction in their testimony, but went to the impeachment of Harris, then the state should have called witnesses to testify as to his general reputation and not resort to proof of isolated commendatory acts which under the peculiar facts here present might have been appropriated by the jury in determining the admissibility of the confession which was a question of fact submitted to the jury.
The state’s motion for rehearing must be overruled upon another point which was not adverted to in the original opinion. When appellant took the stand as a witness, the first thing developed by his own counsel from appellant was, “I have been in the penitentiary twice, but not since 1931.” The first thing testified to by appellant on cross-examination was, “On February 3, 1939, I was convicted at Decatur, Texas, for burglary. On March 21, 1939, I was convicted for cattle theft and burglary from McLennan County and Wise County and got 8 years.” The objections to the court’s charge embraced fourteen separate paragraphs covering four and a half pages in the transcript, and this may have been the reason we overlooked the objection in Paragraph 7 which is as follows: “The defendant further excepts and objects to the Court’s charge herein as a whole for the reason that said charge nowhere instructs the jury that it cannot consider the testimony showing previous convictions of the defendant except for the purpose of affecting the defendant’s credibility as a witness. Expressed in any other way, defendant objects to the Court’s charge as a whole for the reason that said charge nowhere limits the evidence of defendant’s previous conviction to the purpose for which it was admitted, viz: as affecting the defendant’s credibility as a witness.”
Such omission from the charge was thus pertinently called to the court’s attention. The objection should have been responded to, and the evidence limited as requested. The general rule is stated in Branch’s Ann. Tex. P. C., p. 118, sec. 188, as follows: “It is error not to limit proof of previous convictions, indictments, charges, or evidence of other offenses admitted only to affect the credibility of defendant as a witness.”
*206Many cases are noted supporting the text. See also a long line of cases to the same effect in Note 135 under Article 658, Vernon’s Ann. Tex. C. C. P., Vol. 2, p. 253. See Bennett v. State, 43 Tex. Cr. R. 241, 64 S. W. 254; Wakefield v. State, 98 Tex. Cr. R. 491, 266 S. W. 1097; Wood v. State, 118 Tex. Cr. R. 99, 39 S. W. (2d) 1094; Beard v. State, 110 Tex. Cr. R. 413, 10 S. W. (2d) 112.
The state’s motion for rehearing is overruled.